Citation Nr: 0210617	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1957, with some prior months served in the United States 
Marine Corps reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the Department of Veterans 
Affairs (VA) Houston Regional Office (RO), which, in 
pertinent part, denied reopening a claim of service 
connection for residuals of a head injury.

The veteran appeared at a hearing before the undersigned 
Member of the Board in February 2001. At the hearing, he 
submitted additional medical evidence, and in writing he 
waived his right to have this evidence reviewed by the agency 
of local jurisdiction prior to review by the Board.  Prior to 
February 22, 2002, generally, pertinent evidence was required 
to be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this right was 
waived by the veteran or his representative.  38 C.F.R. § 
20.1304(c) (2001).  Effective February 22, 2002, this 
regulation was amended to remove this requirement.  See 67 
Fed. Reg. 3099-3106 (Jan. 23, 2002).  

By way of a June 2001 decision, the Board found that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim for service connection for the residuals of 
a head injury.  The Board reopened the claim and remanded the 
case for additional development.  

Based on the veteran's testimony at the hearing, it appears 
that he is raising the issue of entitlement to service 
connection for loss of vision. (See transcript, p. 9).  A 
review of the claims folder indicates that service connection 
for loss of vision of the left eye was denied by November 
1984 RO decision, and the veteran did not appeal. Thus, that 
issue is not currently before the Board.  See 38 C.F.R. § 
7105(c); 38 C.F.R. § 20.1103.  However, as the veteran seems 
to be raising the issue again, and since additional pertinent 
evidence has been submitted in the form of an October 1996 
record from a private physician, the issue of whether the 
veteran had submitted new and material evidence regarding his 
claim for loss of vision is referred to the RO for 
appropriate review by the agency of original jurisdiction. 


FINDINGS OF FACT

1.  The veteran suffered a head injury during service in 
1956.

2.  Competent medical evidence relates the veteran's 
depressive disorder and memory problems to the veteran's head 
injury during service.


CONCLUSION OF LAW

Service connection for the residuals of a head injury is 
warranted.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains records 
from the veteran's period of service, records of postservice 
treatment, a transcript of his hearing, and the report of a 
February 2002 VA mental disorders examination with medical 
opinion regarding the possibility of a link between the 
residuals of a head injury and the veteran's period of 
service.  There is no indication that there is any relevant 
evidence outstanding.

The veteran was provided copies of rating decisions 
explaining why the claim for service connection for the 
residuals of a head injury was previously denied.  
Furthermore, through the April 1999 statement of the case 
(SOC), various correspondence from VA, subsequent 
supplemental statements of the case (SSOC), and the June 2001 
Board decision and remand, the veteran was advised of the 
laws and regulations relating to service connection, what 
type of evidence was needed to substantiate his claim, and 
what evidence was of record.  Moreover, these records 
identify and explain the respective responsibility of VA and 
the veteran to provide evidence. 

The Board finds that it is not prejudicial to the veteran for 
the Board to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

A service medical record dated in June 1956 shows that, while 
the veteran was in combat training, he sustained a laceration 
on the back of his scalp when his head hit the water after 
jumping from a swimming pool's diving board.  The lacerated 
area was shaved, and the wound was cleaned, sutured, and 
dressed.  The remainder of the service medical records, 
including the April 1957 separation from service examination 
report, are negative for a clinical finding of any residuals 
or other disorders related to the 1956 head injury.

Over the years, the veteran has asserted claims for service 
connection for various residuals of a head injury including 
loss of vision, hearing loss, headaches, tender scar, 
psychological problems, and memory loss.

The summary of a VA December 1984 neuropsychology examination 
indicated that the veteran functioned in the low average 
range on tasks measuring both verbal and non-verbal 
intelligence.  It was reported that there was evidence which 
strongly suggested cortical involvement.  The veteran's 
performance across tasks suggested moderate frontal signs 
which impaired his ability to consistently negotiate motor 
tasks, receptive and expressive speech tasks, nonverbal 
auditory tasks, calculations, and multiple demand memory 
tasks.  

In statements dated in March and October 1990, the veteran 
indicated that physicians treating him at the VA facility in 
Palo Alto, California thought that his psychological symptoms 
and loss of memory are due to his inservice head trauma.

A March 1990 psychological evaluation report showed that the 
veteran was seen with symptoms including anxiety, depression, 
concrete affect, and memory problems.  It was noted that the 
veteran was exposed to methylene chloride in 1982.  The 
physician found that the veteran showed somewhat less 
efficient cognitive skill when compared with the results from 
1984, and that he had some specific decreases in selected 
areas.  The veteran's attention span was notably shorter than 
at baseline and was found to be quite limited.  He was 
distractible and had difficulty attending to tasks.  He also 
was considerably less efficient at nonverbal/intuitive 
reasoning.  The physician stated that the organic brain 
syndrome noted at baseline was reconfirmed and was stable.  
He also found that the "[c]ognitive deficits are consistent 
with a significant head injury (closed) that the patient 
reportedly suffered on 6/28/56."  

The veteran was admitted to a VA facility in August 1992 
following an incident where he passed out.  Provisional 
diagnoses included syncope and seizure disorder status post 
head injury (1956).  The report of an August 1992 computed 
tomogram (CT) of the head noted a clinical history of head 
trauma with presyncopal episode.  The impression was moderate 
brain atrophy noted without infarct, hemorrhage or space 
occupying lesion.  Clinical history on an August 1992 
electroencephalogram (EEG) examination indicated that the 
veteran was being evaluated because of his history of head 
injury from diving into a pool in 1956.  Injury to the right 
central/parietal region was noted.  The assessment on an 
August 1992 neurology consultation report was rule out 
seizure disorder and rule out dementia.  Symptoms of 
decreased memory and depression were reported.

An October 1996 record from a private ophthalmologist 
indicated that the veteran had exotropia and a visual field 
deficit that probably relate to brain damage resulting from 
head trauma in 1956.

The report of a March 1997 VA psychological assessment 
indicated that the veteran had cognitive deficits, memory 
problems and language disturbances.  The examiner noted that 
the moderate brain atrophy noted on CT scan was related to 
these disturbances, but that since a specific medical 
condition associated with the brain atrophy has not been 
identified, the results were supportive of dementia, not 
otherwise specified.  

Subsequent VA outpatient treatment records show that the 
veteran was treated at the mental health clinic on numerous 
occasions for various psychiatric symptoms.  The veteran's 
history of prior head trauma was noted frequently.  A July 
1998 record indicated that the veteran had dementia secondary 
to head trauma.  A May 1998 magnetic resonance imaging (MRI) 
of the brain showed diffuse brain atrophy consistent with 
degenerative disease of the brain.

During his February 2001 hearing, the veteran reiterated his 
account of the inservice incident where he injured his head 
and asserted his contentions that he continued to suffer from 
residuals of this 1956 head injury.      

In June 2001, the Board reopened the issue of service 
connection for the residuals of a head injury and remanded 
the claim for additional development to include scheduling 
the veteran for VA examinations to determine if there is a 
nexus between his present complaints and his inservice head 
injury.

On February 2002 VA neurology examination, the examiner noted 
that the veteran had a slightly blunted affect, some left 
upper eyelid ptosis, and occasional postural tremor of the 
left arm.  The diagnosis was that the veteran had some 
diffuse brain atrophy.  It was noted that at the present 
time, the examiner did not have enough information to relate 
the veteran's diving accident in 1956 to his present 
problems.  

On VA mental disorders examination in February 2002, the 
veteran's history of inservice head trauma was noted.  The 
examining physician reviewed records showing the veteran's 
past medical history, his recent psychiatric treatment, and 
the records of his inservice injury.  The examiner reported 
that the veteran had feelings of depression for many years.  
Physical examination revealed symptoms and history consistent 
with dysthymic disorder as well as symptoms of cognitive 
disorder, NOS (not otherwise specified).  The examiner 
reported that the veteran had visibly shaking hands, that he 
did not know the day of the month and had difficulty naming 
the day of the week, and that he had short-term 
forgetfulness.  The veteran was found to have chronic 
depression, occasional anxiety, irritability, and frequent 
insomnia.  The diagnoses included dysthymic disorder and 
cognitive disorder, not otherwise specified.  Specifically 
responding to questions posed during the Board remand, the 
examiner reported:  "In my opinion the veteran has a 
depressive disorder and memory problems that more likely than 
not are related to his time of active military service (head 
injury).


Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has long contended that he has residuals of an 
inservice head injury which cause him mental and psychiatric 
disability. 

The Board has reviewed the veteran's service medical records 
noting that they confirm he did suffer a head injury in a 
diving accident during service in 1956.  

In June 2001, the Board remanded this case, in part, to 
request a VA examination and medical opinion regarding a 
possible nexus between any current neurological or 
psychiatric disorder and his period of service, including his 
head injury from a dive.  

On the mental disorders examination in February 2002, the 
physician found dysthymic disorder and cognitive disorder, 
not otherwise specified.  Specifically responding to 
questions posed during the Board remand, the examiner 
reported:  "In my opinion the veteran has a depressive 
disorder and memory problems that more likely than not are 
related to his time of active military service (head 
injury)."

The corollary to the February 2002 examiner's determination 
is that if head injury in service is verified, current 
residuals of a head injury could be related to service.  In 
that regard, the claims file was available to the psychiatric 
examiner prior to the rendering of a nexus opinion.  
Additionally, the examiner identified the service injury 
reports within the context of the examination findings.  
Further, the postservice medical findings are consistent with 
the veteran's credible statements and testimony regarding a 
closed head injury incurred during service in the 1956 diving 
accident.  Otherwise supportive of this finding on the recent 
VA examination are the March 1990 psychological examiner's 
conclusion that the veteran's cognitive deficits are 
consistent with a significant closed head injury and the 
August 1992 CT finding of moderate brain atrophy and injury 
to the right central/parietal region.   

In this case, the veteran states that he injured his head 
during the inservice fall.  That information is consistent 
with, and corroborated by, the contemporaneous record of 
inservice treatment and the postservice medical findings.  
With injury in service shown, the February 2002 examiner's 
opinion reasonably supports a finding that there is a nexus 
between current residuals of a head injury and the inservice 
injury.  The elements needed to establish service connection 
are shown, and service connection for the residuals of a head 
injury is warranted.  


ORDER

Service connection for the residuals of a head injury is 
granted.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

